DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s Terminal Disclaimer filed on 7/9/2020. Claims 1-20 are pending in this application.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Even though the claimed limitations recite a method of organizing human activity, namely a series of steps to locate a merchant and a consumer within a defined distance and facilitating a payment transaction, the claims as a whole and in combination recite limitations that are not well-understood, routine and conventional and are therefore significantly more than the judicial exception.  For instance, in independent claim 1, the recited limitations of “determining, by a computer based system, a micro-location of a Bluetooth low energy ("BLE") beacon within a facility of a merchant; transmitting, by the computer based system and to a user device, merchant information associated with the BLE beacon; transmitting, by the computer based system and to a merchant system and based on the merchant information, a request to conduct a transaction from the user device, wherein the request includes an account number associated with a user of the user device;” departs from what is routine and conventional in the art and solves a technical problem.  This is therefore significantly more than the abstract idea.
The closest prior art of record is the combination of Griffin et al., US 2015/0073980 A1 in view of Postrel, US 2015/0140982 A1 and Sartipi, US 2010/0131347.  The combination of these disclosures disclose a method, system and article of manufacture for connecting a user’s 
Even though, the combination of the prior art of record discloses the above mentioned features, the prior art of record fails to disclose “determining, by a computer based system, a micro-location of a Bluetooth low energy ("BLE") beacon within a facility of a merchant; transmitting, by the computer based system and to a user device, merchant information associated with the BLE beacon; transmitting, by the computer based system and to a merchant system and based on the merchant information, a request to conduct a transaction from the user device, wherein the request includes an account number associated with a user of the user device;”.
For these reasons claims 1, 19 and 20 are deemed to be allowable over the prior art of record and claims 2-18 are allowed by virtue of dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Bridges whose telephone number is (571) 270-5451. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHRISTOPHER BRIDGES/ Primary Examiner, Art Unit 3695                                                                                                                                                                                                       1/12/2021